Case 1-Ly-Ollzo-ymm WVoco Filed Vs/il2zizQO Entered Qofl2/20 1Loinsi4/

COURT
UNITED STATES BANKRUPTCY
EASTERN DISTRICT OF NEW YORK

 

X Bankruptcy Case No.: 19-44084
IN RE:
DAISY RIVERA-RODRIGUEZ
Debtor,
DAISY RIVERA-RODRIGUEZ Adversary Proceeding No.: 19-01128
Plaintiff, NOTICE OF MOTION
-against
AMERICAN EDUCATION SERVICES,
Defendant. |
X

 

SIRS:

PLEASE TAKE NOTICE that upon the attached Affidavit of the Plaintiff, Daisy Rivera-
Rodriguez, sworn to on March 12, 2020, and the Affirmation of Steven Candela, Esq., dated
March 12, 2020, and upon the complaint in the Adversary Proceeding filed herein, Plaintiff will
move before this Court, Hon. Carla E. Craig, USDJ, of the United States Bankruptcy Court,
Eastern District of New York, located at 271-C Cadman Plaza E, Room 3529, Brooklyn, New
York 11201, on the 7" day of April, 2020, at 2:30 p.m. or as soon thereafter as counsel can be
heard, for an Order for a Default Judgment against Defendant American Education Services,
pursuant to Federal Rule of Civil Procedure §55(b) and Local Rule§55.2, on the ground that
Defendant American Education Services, has failed to answer or otherwise move with regard to
the Complaint in the Adversary Proceeding, previously filed herein, and that the two (2) student

loans owed to Defendant American Education Service, in the amount of $62,801.38 be
discharged, and for such other and for such other and further relief as this Court deems just

and proper.

 
Case 1-Ly-Ollzo-ymm WVoco Filed Vsil2zizQ Entered Qoil2/20 1Lolnsi4/

Dated: New York, New York YO ;
March 12, 2020 Z Jf

~ Steven Candela, Esq.
Law Office of Steven Candela, P.C.
Attorney for Plaintiff Daisy Rivera-Rodriguez
450 7" Avenue Suite 704
New York, New York 10123
Tel No.: (212) 689-1131
Fax No.: (212) 689-4772
Email: SCandela285@yahoo.com

 

To:

American Education Services
P.O. Box 6503
Baltimore, Maryland 21264-5093

American Education Services

Legal Department

1200 N. 7" Street

Harrisburg, Pennsylvania 17102-1444

Marylou Martin, Assistant US Trustee
Office of the United States Trustee
U.S. Federal Office Building

201 Varick Street Suite 1006

New York, New York 10014
